[Cite as State v. Dugas, 2021-Ohio-731.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                  :
                                                :
         Plaintiff-Appellee                     :   Appellate Case No. 28770
                                                :
 v.                                             :   Trial Court Case No. 2019-CR-3532
                                                :
 GREG LEE DUGAS                                 :   (Criminal Appeal from
                                                :   Common Pleas Court)
         Defendant-Appellant                    :
                                                :

                                           ...........

                                           OPINION

                            Rendered on the 12th day of March, 2021.

                                           ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

GREG LEE DUGAS, Inmate No. 775-096, Toledo Correctional Institution, P.O. Box
80033, 2001 East Central Ave., Toledo, Ohio 43608
      Defendant-Appellant, Pro Se

                                           .............




TUCKER, P.J.
                                                                                        -2-


       {¶ 1} Appellant Greg Lee Dugas pleaded guilty to aggravated robbery in the

Montgomery County Court of Common Pleas. Because a guilty plea waives all error for

purposes of appeal except as related to the plea, his assignments of error attacking the

trial court’s failure to rule on discovery motions or to otherwise address discovery issues

are without merit. The trial court’s judgment will be affirmed.

                             Facts and Procedural History

       {¶ 2} Dugas was indicted for aggravated robbery, grand theft of a motor vehicle,

and petty theft. Dugas was appointed counsel, but he later informed the trial court he

wanted to act as his own counsel. Following a hearing, Dugas’s request was granted,

he executed a waiver of counsel, and appointed counsel was designated as “stand-by

counsel.”

       {¶ 3} Dugas filed two discovery motions, which were styled as follows: “Motion for

Order to Prevent Spoilage of Evidence and to Compel Production of Evidence,” and

“Motion for Entry and Journalization of Specific Discovery Order.”         The trial court

scheduled a hearing date on these discovery motions. But on the date of the scheduled

hearing, Dugas accepted the State’s plea offer that if he pleaded guilty to aggravated

robbery, the State would dismiss the remaining counts and the trial court, with the court

so consenting, would sentence him to a definite minimum prison term of three years and

an indefinite maximum prison term of four and a half years. The trial court conducted a

plea hearing in accordance with Crim.R. 11. At the conclusion of the hearing, Dugas

pleaded guilty to aggravated robbery, and the trial court accepted the plea. Immediately

thereafter, the trial court conducted a sentencing hearing and imposed the agreed-upon

prison sentence. This pro se appeal followed.
                                                                                            -3-


                                          Analysis

       {¶ 4} Dugas asserts three assignments of error:

              THE TRIAL COURT COMMITTED ERROR BY UTTERLY FAILING

       TO RECEIVE – AND TAKE COGNIZANCE OF – THE DEFENDANT’S PRO

       SE “MOTION TO COMPEL/DISMISS”, AFTER THE COURT DULY

       ACCEPTED A PRO SE WAIVER OF COUNSEL AND GAVE THE

       DEFENDANT FULL, PRO SE FILING RIGHTS[.]

              THE TRIAL COURT COMMITTED ERROR BY FAILING TO TAKE

       UP AND ADJUDICATE THE INTRINSIC MERITS OF THE DEFENDANT’S

       PRO SE “MOTION TO COMPEL/DISMISS”[.]

              THE TRIAL COURT COMMITTED ERROR BY FAILING TO ORDER

       PRODUCTION OF REQUISITE BRADY MATERIALS[.]

Since the assignments of error are interrelated, they will be discussed together.

       {¶ 5} “A plea of guilty is a complete admission of guilt.” State v. Leonard, 2d Dist.

Montgomery No. 27411, 2017-Ohio-8421, ¶ 13, citing State v. Faulkner, 2d Dist.

Champaign No. 2013-CA-43, 2015-Ohio-2059, ¶ 9. As such, “a guilty plea waives all

appealable error * * * except to the extent that the errors precluded the defendant from

knowingly, intelligently, and voluntarily entering his * * * guilty plea.” Id., citing State v.

Frazier, 2016-Ohio-727, 60 N.E.3d 633, ¶ 81 (2d Dist.).              Dugas’s guilty plea to

aggravated robbery waived any error for appeal regarding the trial court’s handling of

discovery issues. Given this waiver, Dugas’s assignments of error are overruled.

                                        Conclusion

       {¶ 6} The judgment of the Montgomery County Common Pleas Court is affirmed.
                                              -4-




                              .............



DONOVAN, J. and WELBAUM, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Greg Lee Dugas
Hon. Susan D. Solle